Exhibit 10.1 ACQUISITION OF MAX (Audio Technology) BY SO ACT NETWORK, INC. AGREEMENT AND PLAN OF ASSET ACQUISITION THIS AGREEMENT AND PLAN OF ACQUISITION ("Agreement") is entered into by and between So Act Network, Inc., a Delaware corporation(hereinafter "SOAN") with its address at 10685-B Hazelhurst Drive, Houston, TX 77338, Audio Genesis Group LLC., a California corporation, the rights holder of MAX (hereinafter “AGG”) located at 20425 Roca Chica Drive, Malibu 90265, and Lloyd Trammell, the inventor and owner of 80% of the total membership interest in MAX (hereinafter “INV”) and Robert Wolff, the business partner of 20% of the total membership interest in MAX (hereinafter “BUS”), and WHEREAS, AGG, INV and BUS (collectively hereinafter “AIB”) together own all right title and interest to all fields of use and 100% of the ownership interests (hereinafter “INTERESTS”) of the asset known as Max Audio Technology (hereinafter “MAX”), and WHEREAS, before the Closing Date, AGG, INV, BUS legally owns and controls all of the worldwide rights, title and interest to all fields of use of MAX as described herein as part of this Agreement ("Agreement") and the rights to develop and market a patented and proprietary technology for all fields of use specified in this Agreement ("Technology"). WHEREAS, the parties desire to provide for the terms and conditions upon which MAX will be acquired by SOAN in a stock-for-asset exchange ("Acquisition") in accordance with the respective corporation laws of their state, upon consummation of which all of MAX membership interest will be owned by SOAN, and all such membership interest shall be exchanged for common stock of SOAN with terms and conditions as set forth more fully in this Agreement; and WHEREAS, for federal income tax purposes, it is intended that the Acquisition qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended ("Code") or its equivalent for LLCs. NOW, THEREFORE, in consideration of the assets and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are by this Agreement acknowledged, the parties agree as follows: ARTICLE 1 THE STOCK-FOR-ASSET ACQUISITION 1.01The Acquisition (a)Acquisition Agreement. Subject to the terms and conditions of this Agreement, at the Effective Date, as defined below, all MAX Interests shall be acquired by SOAN from AIB in accordance with the respective corporation laws of their state and the provisions of this Agreement. (b)Effective Date. The Acquisition shall become effective ("Effective Date") upon the execution of this Agreement and closing of the transaction. (c)Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all of the MAX ownership interests owned by AIB that are outstanding as of the Effective Date shall be exchanged for 30,000,000 unregistered shares of common stock of SOAN ("SOAN Shares"). 1.02Effect of Acquisition. a)Rights of AIB in MAX Cease. At and after the Effective Date May 11, 2010, all ownership interest of MAX by AIB shall all transfer to SOAN. b)Closure of AIB MAX Records. From and after the Effective Date, the stock transfer books of AIB, if any, shall be closed, and there shall be no further registration of stock transfers or other ownership interests on the records of AIB for MAX. 1 1.03Closing. Subject to the terms and conditions of this Agreement, the closing date of this Acquisition shall be the date of the last executed signature affixed to this agreement, but in no event later than May 11, 2010. ARTICLE 2 REPRESENTATIONS AND WARRANTIES 2.01Representations and Warranties of SOAN and MAX. SOAN and MAX represent and warrant to each other that the facts set forth below are true and correct: a)Organization. SOAN and AGG are entities duly organized, validly existing and in good standing under the applicable laws of formation of their respective states, and they have the requisite power and authority to conduct their business and consummate the transactions contemplated by this Agreement. b)Authorization. The execution of this Agreement and the consummation of the Acquisition contemplated by this Agreement have been duly authorized by INV and BUS and the board of directors and shareholders of SOAN and the owners/members of AGG; no other corporate action by the respective parties is necessary in order to execute, deliver, consummate and perform their respective obligations hereunder; and SOAN and AGG have all requisite authority to execute and deliver this Agreementand consummate the transactions contemplated by this Agreement. c)Capitalization. The authorized capital of SOAN consists of 250,000,000 shares of common stock, with a par value $0.0001 per share. At the date of this Agreement, 189,259,hares are issued and outstanding. d)All issued and outstanding AGG ownership interests have been duly and validly obtained and are fully paid interests and have not been issued in violation of any preemptive or other rights of any other person or any applicable laws. There are no outstanding options, warrants, commitments, calls or other rights or agreements requiring AGG to issue any AGG ownership interests convertible into AGG ownership interests to anyone for any reason whatsoever. None of the AGG ownership interests are subject to any change, claim, condition, interest, lien, pledge, option, security interest or other encumbrance or restriction, including any restriction on use, voting, transfer, receipt of income or exercise of any other attribute of ownership. e)Binding Effect. The execution, delivery, performance and consummation of this Agreement, the Acquisition and the transactions contemplated by this Agreement will not violate any obligation to which SOAN, AIB or MAX is a party and will not create a default under any such obligation or under any agreement to which SOAN, AIB or MAX is a party. This Agreement constitutes a legal, valid and binding obligation of SOAN, AIB and MAX, enforceable in accordance with its terms, except as the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar laws affecting creditor's rights generally and by the availability of injunctive relief, specific performance or other equitable remedies. f)Litigation Relating to this Agreement. There are no suits, actions or proceedings pending or, to the best of SOAN, AIB and MAX’s knowledge, information and belief, threatened, which seek to enjoin the Acquisition or the transactions contemplated by this Agreement or which, if adversely decided, would have a materially adverse effect on the business, assets or prospects of MAX. g)No Conflicting Agreements. Neither the execution and delivery of this Agreement nor the fulfillment of or compliance by SOAN, AIB or MAX with the terms or provisions of this Agreement nor all other documents or agreements contemplated by this Agreement and the consummation of the transaction contemplated by this Agreement will result in a breach of the terms, conditions or provisions of, or constitute a default under, or result in a violation of, SOAN, AIB or MAX’sarticles of incorporation or bylaws, the Technology, the Agreement, or any agreement, contract, instrument, order, judgment or decree to which SOAN, AIB or MAX is a party or by which SOAN, AIB or MAX or any of their respective assets is bound, orviolate any provision of any applicable law, rule or regulation or any order, decree, writ or injunction of any court or government entity which materially affects their respective assets or businesses. 2 h)Consents. No consent from or approval of any court, governmental entity or any other person is necessary in connection with execution and delivery of this Agreement by SOAN, AIB and MAX or performance of the obligations of SOAN, AIB and MAX hereunder or under any other agreement to which SOAN, AIB or MAX is a party; and the consummation of the transactions contemplated by this Agreement will not require the approval of any entity or person in order to prevent the termination of the Technology, the Agreement, or any other material right, privilege, license or agreement relating to MAX or its assets or business. i)Title to Assets. This agreement and the assets shown on the balance sheet of attached Exhibit A are the sole assets of MAX. On the Closing Date AIB and MAX have good and marketable title to its assets, free and clear of all liens, claims, charges, mortgages, options, security agreements and other encumbrances of every kind or nature whatsoever. j)Intellectual Property 1.AIB represents that it owns the MAX Technology and has all right, power, authority and ownership and entitlement to file, prosecute and maintain in effect the Patent application with respect to the MAX Invention, and 2.The MAX Technology was invented by Lloyd Trammell, the Inventor, who with this agreement is assigning all of his rights, title and interests in the MAX Technology to SOAN and 3.Except as otherwise expressly set forth in this Agreement, MAX and AIB make no representations and extend no warranties of any kind, either express or implied, including, but not limited to warranties of merchantability, fitness for a particular purpose, non-infringement and validity of the MAX Technology. 4. The business partner, Robert Wolff, who is an owner of a 20% Interest in the MAX Technology, with this agreement is assigning all of his rights, title and interests in the MAX Technology to SOAN k)Liabilities of MAX and AIB. MAX and AIB have no liabilities or obligations of any kind, character or description that have not been disclosed prior to the closing or that would encumber MAX Technology. l)Absence of Certain Changes or Events. From May 4, 2010 until the Closing Date, MAX has not, and without the written consent of SOAN, it will not have: 1. Sold, encumbered, assigned let lapsed or transferred any of its material assets, including without limitation the MAX Technology, or any other material asset of the MAX Technology; 2. Made any commitments or agreements for capital expenditures or otherwise, 3. Entered into any transaction or made any commitment not disclosed to SOAN, 4. Incurred any material obligation or liability for borrowed money against the MAX Technology, 5. Suffered any other event of any character, which is reasonable to expect, would adversely affect the future condition (financial or otherwise) of the MAX Technology assets, or 6. Taken any action which could reasonably be foreseen to make any of the representations or warranties made by MAX or AIB untrue as of the date of this Agreement or as of the Closing Date. m)Material Agreements. There are no outstanding licenses to or from others of any intellectual property and trade names; and 3 n)Litigation. There is no suit, action or any arbitration, administrative, legal or other proceeding of any kind or character, or any governmental investigation pending or to the best knowledge of MAX or AIB, threatened which could create a third party interest against MAX Technology, affecting its assets, and MAX or AIB is not in violation of or in default with respect to any judgment, order, decree or other finding of any court or government authority relating to the MAX Technology assets, or the transactions contemplated herein. There are no pending or threatened actions or proceedings before any court, arbitrator or administrative agency, which would, if adversely determined, individually or in the aggregate, materially and adversely affect the MAX Technology assets or the transaction contemplated. o)AIB has no knowledge of any existing or threatened occurrence, action or development that could cause a material adverse effect on MAX Technology assets or prospects. v)No Broker's Fees. Neither SOAN nor MAX nor AIB has incurred any investment banking, advisory or other similar fees or obligations in connection with this Agreement or the transactions contemplated by this agreement. w)Full Disclosure. All representations or warranties of SOAN, MAX and AIB are true, correct and complete in all material respects to the best of our knowledge on the date of this Agreement and shall be true, correct and complete in all material respects as of the Closing Date as if they were made on such date. No statement made by them in this Agreement or in the exhibits to this Agreement or any document delivered by them or on their behalf pursuant to this Agreement contains an untrue statement of material fact or omits to state all material facts necessary to make the statements in this Agreement not misleading in any material respect in light of the circumstances in which they were made. 2.02Representations and Warranties of SOAN. SOAN represents and warrants to AIB that the facts set forth are true and correct. a)Organization. SOAN is a corporation duly organized, validly existing and in good standing under the laws of Delaware, is qualified to do business as a foreign corporation in other jurisdictions in which the conduct of its business or the ownership of its properties require such qualification, and have all requisite power and authority to conduct its business and operate properties. b)Authorization. The execution of this Agreement and the consummation of the Acquisition and the other transactions contemplated by this Agreement have been duly authorized by the board of directors of SOAN; no other corporate action on their respective parts is necessary in order to execute, deliver, consummate and perform their obligations hereunder; and they have all requisite corporate and other authority to execute and deliver this Agreement and consummate the transactions contemplated by this Agreement. c)Capitalization. The issued and outstanding shares of SOAN consists of 189,259,714 shares of common stock with a par value $.0001 per share ("SOAN Shares"); and on the Effective Date of the Acquisition, the total will be 219,259,hares (which will include the 30,000,hares issued within three days of the closing of the Acquisition, consisting of 24,000,000 shares to Lloyd Trammell and 6,000,000 to Robert Wolff). All issued and outstanding SOAN Shares have been duly and validly issued and are fully paid and non-assessable shares and have not been issued in violation of any preemptive or other rights of any other person or any applicable laws. d)Binding Effect. The execution, delivery, performance and consummation of the Acquisition and the transactions contemplated by this Agreement will not violate any obligation to which SOAN is a party and will not create a default hereunder, and this Agreement constitutes a legal, valid and binding obligation of SOAN, enforceable in accordance with its terms, except as the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar laws affecting creditor's rights generally and by the availability of injunctive relief, specific performance or other equitable remedies. e)Litigation Relating to this Agreement. There are no suits, actions or proceedings pending or to its knowledge threatened which seek to enjoin the Acquisition or the transactions contemplated by this Agreement or which, if adversely decided, would have a materially adverse effect on its business, results of operations, assets, prospects or the results of its operations of SOAN. 4 f)No Conflicting Agreements. Neither the execution and delivery of this Agreement nor the fulfillment of or compliance by SOAN with the terms or provisions of this Agreement will result in a breach of the terms, conditions or provisions of, or constitute a default under, or result in a violation of, their respective corporate charters or bylaws, or any agreement, contract, instrument, order, judgment or decree to which it is a party or by which it or any of its assets are bound, or violate any provision of any applicable law, rule or regulation or any order, decree, writ or injunction of any court or governmental entity which materially affects its assets or business. g)Consents. Assuming the correctness of AIB's representations regarding MAX Technology, no consent from or approval of any court, governmental entity or any other person is necessary in connection with its execution and delivery of this Agreement; and the consummation of the transactions contemplated by this Agreement will not require the approval of any entity or person in order to prevent the termination of any material right, privilege, license or agreement relating to SOAN or its assets or business. h)Financial Statements. The audited financial statements of SOAN attached as Exhibit E present fairly its financial position and the results of its operations on the dates and for the periods shown in this Agreement; provided, however, that interim financial statements are subject to customary year-end adjustments and accruals that, in the aggregate, will not have a material adverse effect on the overall financial condition or results of its operations. SOAN has not engaged in any business not reflected in its financial statements. There have been no material adverse changes in the nature of its business, prospects, the value of assets or the financial condition since the date of its financial statements. There are no outstanding obligations or liabilities of SOAN except as specifically set forth in the SOAN financial statements. i)Full Disclosure. All representations or warranties of SOAN are true, correct and complete in all material respects on the date of this Agreement and shall be true, correct and complete in all material respects as of the Closing Date as if they were made on such date. No statement made by them in this Agreement or in the exhibits to this Agreement or any document delivered by them or on their behalf pursuant to this Agreement contains an untrue statement of material fact or omits to state all material facts necessary to make the statements in this Agreement not misleading in any material respect in light of the circumstances in which they were made. j)Compliance with Laws. SOAN is in compliance with all applicable laws, rules, regulations and orders promulgated by any federal, state or local government body or agency relating to its business and operations. k)Litigation. There is no suit, action or any arbitration, administrative, legal or other proceeding of any kind or character, or any governmental investigation pending or, to the best knowledge of SOAN, threatened against SOAN materially affecting its assets or business (financial or otherwise), and SOAN is not in violation of or in default with respect to any judgment, order, decree or other finding of any court or government authority. There are no pending or threatened actions or proceedings before any court, arbitrator or administrative agency, which would, if adversely determined, individually or in the aggregate, materially and adversely affect its assets or business. l)SOAN has no knowledge of existing or threatened occurrences, actions and developments that could cause a material adverse effect on SOAN or its business, assets or condition (financial orotherwise) or prospects. 2.03 Investment Representations Stock Transfer Restrictions. AIB acknowledges that the SOAN Shares will not be registered and AIB will not be permitted to sell or otherwise transfer the Shares for at least six months from the closing date in any transaction in contravention of the following legend, which will be imprinted in substantially the following form on the stock certificate representing SOAN Shares: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT'), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION. ARTICLE 3 TRANSACTIONS PRIOR TO CLOSING 3.01.Corporate Approvals. Prior to Closing Date, each of the parties shall obtain the necessary approvals of this Agreement. 3.02Access to Information. Each party agrees to permit, upon reasonable notice, the attorneys, accountants, and other representatives of the other parties’ reasonable access during normal business hours to its properties and its books and records to make reasonable investigations with respect to its affairs, and to make its officers and employees available to answer questions and provide additional information as reasonably requested. 3.03Expenses. Each party agrees to bear its own expenses in connection with the negotiation and consummation of the Acquisition and the transactions contemplated by this Agreement. 3.04Covenants. Except as permitted in writing, each party agrees that it will: a)Use its good faith efforts to obtain all requisite licenses, permits, consents, approvals and authorizations necessary in order to consummate the Acquisition; and b)Notify the other parties upon the occurrence of any event which would have a materially adverse effect upon the Acquisition or the transactions contemplated by this Agreement or upon the business, assets or results of operations; and c)Not modify its corporate structure, except as necessary or advisable in order to consummate the Acquisition and the transactions contemplated by this Agreement. ARTICLE 4 CONDITIONS PRECEDENT The obligation of the parties to consummate the Acquisition and the transactions contemplated by this Agreement are subject to the following conditions that may be waived, to the extent permitted by law: 4.01.Each party must obtain the approval of its board of directors and/or owners and managers and such approval shall not have been rescinded or restricted. 4.02.Each party shall obtain all requisite licenses, permits, consents, authorizations and approvals required to complete the Acquisition and the transactions contemplated by this Agreement. 4.03. There shall be no claim or litigation instituted or threatened in writing by any person or government authority seeking to restrain or prohibit any of the contemplated transactions contemplated by this Agreement or challenge the right, title and interest of AIB in the MAX Technology or the right of AIB or SOAN to consummate the Acquisition contemplated hereunder. 4.04.The representations and warranties of the parties shall be true and correct in all material respects at the Effective Date. 4.05.The Technology and Intellectual Property will been prosecuted in good faith with reasonable diligence. 4.06.SOAN shall have received, at or within 10 days of Closing Date, each of the following: a)Stock certificates, if any, or any other indicia which may exist, representing the MAX Technology Assets by AIB for cancellation; b)all documentation relating to the MAX technology, all in a form and substance reasonably satisfactory to SOAN; 5 c)such agreements, files and other data and documents pertaining to MAX Technology as SOAN may reasonably request; d)all consents, assignments or related documents of conveyance to give SOAN the benefit of the transactions contemplated hereunder; e)such other documents, instruments or certificates as SOAN, or their counsel may reasonably request. ARTICLE 5 LIMITATIONS 5.01.Survival of Representations and Warranties. The representations and warranties made by AIB and SOAN shall survive for a period of one year after the Closing Date, and thereafter all such representation and warranties shall be extinguished, except with respect to claims then pending for which specific notice has been given during such one year period. 5.02.Limitations on Liability. Notwithstanding any other provision to this Agreement the contrary, neither party to this Agreement shall be liable to the other party for any cost, damage, expense, liability or loss until after the sum of all amounts individually when added to all other such amounts in the aggregate exceeds $1,000 and then such liability shall apply only to matters in excess of $1,000. ARTICLE 6 REMEDIES 6.01Specific Performance. Each party's obligations under this Agreement is unique. If any party should default in its obligations under this agreement, the parties each acknowledge that it would be extremely impracticable to measure the resulting damages. Accordingly, the non-defaulting party, in addition to any other available rights or remedies, may sue in equity for specific performance, and the parties each expressly waive the defense that a remedy in damages will be adequate. 6.02Costs. If any legal action or any arbitration or other proceeding is brought for the enforcement of this agreement or because of an alleged dispute, breach, default, or misrepresentation in connection with any of the provisions of this agreement, the successful or prevailing party or parties shall be entitled to recover reasonable costs (not including attorneys' fees) incurred in that action or proceeding, in addition to any other relief to which it or they may be entitled. ARTICLE 7 ARBITRATION In the event a dispute arises with respect to the interpretation or effect of this Agreement or concerning the rights or obligations of the parties to this Agreement, the parties agree to negotiate in good faith with reasonable diligence in an effort to resolve the dispute in a mutually acceptable manner. Failing to reach a resolution of this Agreement, either party shall have the right to submit the dispute to be settled by arbitration under the Commercial Rules of Arbitration of the American Arbitration Association. The parties agree that, unless the parties mutually agree to the contrary such arbitration shall be conducted in the state in which the defending party resides. Each party shall bear its own share of the costs of the arbitration proceeding. All awards in arbitration made in good faith and not infected with fraud or other misconduct shall be final and binding. The arbitrators shall be selected as follows: one by SOAN, one by AIB and a third by the two selected arbitrators. The third arbitrator shall be the chairman of the panel. ARTICLE 8 MISCELLANEOUS 8.01. No party may assign this Agreement or any right or obligation of it hereunder without the prior written consent of the other parties to this Agreement. No permitted assignment shall relieve a party of its obligations under this Agreement without the separate written consent of the other parties. 8.02This Agreement includes two binding employment agreements provided to INV and BUS as Exhibits B and C. 8.03. This Agreement shall be binding upon and inure to the benefit of the parties and their respective permitted successors and assigns. 8.04. Each party agrees that it will comply with all applicable laws, rules and regulations in the execution and performance of its obligations under this Agreement. 6 8.05. This Agreement shall be governed by and construct in accordance with the laws of the State of Delaware without regard to principles of conflicts of law. 8.06. This document constitutes a complete and entire agreement among the parties with reference to the subject matters set forth in this Agreement. No statement or agreement, oral or written, made prior to or at the execution of this Agreement and no prior course of dealing or practice by either party shall vary or modify the terms set forth in this Agreement without the prior consent of the other parties to this Agreement. This Agreement may be amended only by a written document signed by the parties. 8.07. Notices or other communications required to be made in connection with this Agreement shall be sent by U.S. mail, certified, return receipt requested, personally delivered or sent by express delivery service and delivered to the parties at the addresses set forth below or at such other address as may be changed from time to time by giving written notice to the other parties. If: Lloyd Trammell If: Greg Halpern Robert Wolff So Act Network, Inc.
